463 So. 2d 414 (1985)
Alphonse DELLA-DONNA, Appellant,
v.
GORE NEWSPAPERS COMPANY, a Delaware Corporation Authorized to Do Business in the State of Florida; and Hamilton C. Forman, Appellees.
No. 83-2264.
District Court of Appeal of Florida, Fourth District.
January 30, 1985.
Rehearing and/or Clarification Denied March 4, 1985.
Frates, Bienstock & Sheebe, Miami; Jonathan W. Lubell and Mary K. O'Melveny of Cohn, Glickstein, Lurie, Ostrin, Lubell & Lubell, New York City, and Robert J. O'Toole, Fort Lauderdale, for appellant.
Karen Coolman Amlong of Holmes & Amlong, Fort Lauderdale; and Scott DiSalvo of Fazio, Dawson & DiSalvo, Fort Lauderdale, for appellee, Forman.
PER CURIAM.
The summary judgment entered in this cause is reversed. Section 770.01, Florida Statutes (1983), does not apply to non-media defendants. Demolfetta v. American Sightseeing Tours, 450 So. 2d 312 (Fla. 3d DCA 1984); Davies v. Bossert, 449 So. 2d 418 (Fla. 3d DCA 1984); Bridges v. Williamson, 449 So. 2d 400 (Fla. 2d DCA 1984). Accordingly, this cause is remanded for further proceedings.
REVERSED AND REMANDED.
DOWNEY, HURLEY and BARKETT, JJ., concur.